UNITED STATES DISTRICT COURT:
SOUTHERN DISTRICT OF NEW ‘YORK

UNITED STATES OF AMERICA
: _ CONSENT PRELIMINARY ORDER
— vw, -

 

MONEY JUDGMENT
OLAIFE ORIKOGBO,

20 Cr, 38 ( PRC}.
Defendant.

WHEREAS, on ox about January: 15, 2020, OLATFR ORTKOGBO
{the “defendant”}.,, and another, were charged an oa two-eount
indictment, 20 Cr. 38 (PKC) (the “tndictent”), with conspiracy
to. commit: bank fraud, in violation of Title 18, United Statas Code,
Section 1349 (Count One), and aggravated identity theft, in
violation of Title 18, United States: Code, Sections 1028Ala a} (1),
(c) (5), and 2 (Cotint Two);

WHEREAS, the Indictment included a forfeiture allegation:
as: “to Count One of the Ihdtetment, seeking forfeiture to the United
States, pursuant to Tithe 18, United States Code; Séction
982:(a) (2) (AY, of any and 4ll property, constituting, er derived
from, proceéds the defendant. obtained directly ox indixectly, as
a result of the offense charged in. Count One of the tndictmeit,
including but not limited to 4 sum of money jin United States
currency representing thé amount. of proceeds Erddédble. to the
commission of the offense charged in Count One of the Indictment

that the defendant personally obtained;

 
WHEREAS, on or about February _, 2020, the defendant
pled guilty to Count one of the Indictment, pursuant te a plea.
agreement with the Govérmment, wherein the defendant admitted the
forfeiture allegation with ‘respect to Count One of the Indictment
and agreed to forfeit; pursuant to Title 18, United States Code,
Section 982(a) (2) (A); a sum of money equal t6 $6,210 fn United.
States currency, representing proceeds traceable to the offense
charged in Couint One of the Indictment:

WHEREAS, the defendant consents to the entry of a money
judgment. in. the amount of 86,210 in United States currency
‘Yepresenting the amount of proceeds trdceable to the offense
charged in Count One of ‘the Indictment that the defendant
personally obtained; and.

WHEREAS, the. defendant admits that, as a result of acts:
and/or omissions of the defendant, the proceeds traceable to the:
offense charged. in count One of the TAdictment that the defendant
personally obtained cannot. be, located ‘upon the éxercise of due
diki gence.

I IS HEREBY STIPULATED AND AGREED, by and between, the
United States of America, by its attorney Geoffrey S, Berman,
Undted States Attorney, Assistant United States Attorney, Timothy
V. Capozzi of counsel, and the defendant, and his counsel, Stephen

Turano, Esq. that:

 
Ls As a result of the offense charged in Count One of
the Indictment, to which, the defendant pled guilty, a money:
judgment in the amount of $6, 210 in United States cirréney (the
“Money Judgment”), representing the amount of proceeds tracéable
to the offerse charged in Count one of the Indictient that the
defendant personally obtaiiied, shall be entered against. the
defendant,

2. ‘Pursuant to Rule 32,2 (b) (4) of the Federal Rules of
Criminal Proéedure, this Consent preliminary Order of
Fort eiture/Money Judgment is final. as to. the defendant; OLAIFE
ORTKOGBO, afid shall. be deemed part of the sentence ef the
defendant, and shall be included in the judgment of Conviction
therewith.

3. All payments on the outstanding Money Judgment:
shall be made by postal money order, bank ote gertified check, made
pay able, in this instance to the “United States Marshals: Setvice”,
and delivered by mail to: the United States Attorney’ s Office,
Southern: District Of New York, Attn: Money. Laundering and:
Transnational Criminal Enterprises Unit, One st. Atidrew’s Plaza,
New. York, New York. 10007 and ‘shall indicate the defendant’ s name
and. case number; |

| 4. The United States Marshals Service ig authorized to

deposit the payments ont the Money Judgment in the Assets Forfeiture

 
Fund, and the United States shall have clear title to such
forfeited property.
| 5. Pursuant. ta Title 21, United States Code, Section
853(p), the United States is. authorized to seek forfeiture ‘of
substitute assets of the defendant up to the uncollected amount of
the Money Tudgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney's Office ds
authorized to condtict any discovery needed to identify, locate or
dispose of  forfeitable property,  ineluding depositions,
interrogatories, requests. for production of documents and. the
issuance. of subpoenas.

7, The Court. shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal, Rules
of Criminal Procedure.

8. The Clerk 6©f the Court. shall forward three

certified. copies of this Consent Preliminary Order of.
Forfeiture/ Money Judgment to Assistant United States. Attorney

Alexander J. ‘Wilson, Co-Chief of the Money Laundefing aid

Transnational. Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10607.

 
 

 

9, The signaturé page of this Consent Preliminary
Order of Forfeiture/Money Judgment: may be executed in one or more
counterparts, each of which will be deémied an original but all of
which together will constitute ne. and the samé instrument.
AGREED AND CONSENTED TO:
GEOFFREY §, BERMAN

United States. Attorney fot the
Southern District of New York

SA oy _ sh

TIMOTHY Vv. “CAPOLET Bee DATE
Assistant United States Attorney.

One .St.. Andrew" &. Rlaza

New York, NY 10007

(212) 637-2404

 

By:

OLAIFE ORTKOGBO.

 ORlce let

 

 

OLALFE ORLKOGRO We

 

BY:

 

 
 

   

attecey ‘fox Defendant
100 Riversida Drive, Suite da

New York, NY 1o024
50 "ORDERED: OP yo
Bee ae oA re,
MO er LZ BP 5° pPs-Dp/

HONORABLE B. KEVIN CASTEL | DATE
UNITED STATES DISTRICT. JUDGE

 

 
